                Case 20-10343-LSS               Doc 1527         Filed 10/15/20        Page 1 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
    In re:
                                                                 Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                         (Jointly Administered)

                                Debtors.                         Hearing Date: Only if objections are filed
                                                                 Objections Due: October 29, 2020 at 4:00 p.m. (ET)

               SIXTH MONTHLY APPLICATION OF ALIXPARTNERS, LLP,
               FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS FOR ALLOWANCE OF COMPENSATION FOR
        SERVICES RENDERED AND FOR REIMBURSEMENT OF EXPENSES FOR THE
          PERIOD AUGUST 1, 2020 THROUGH AND INCLUDING AUGUST 31, 2020

    Name of Applicant:                                           AlixPartners, LLP

    Authorized to provide professional services to:              The Official Committee of Unsecured Creditors

                                                                 May 23, 2020, Nunc Pro Tunc to
    Date of retention:
                                                                 March 4, 2020 [Docket No. 689]
    Period for which compensation
                                                                 August 1, 2020 through August 31, 2020
    and reimbursement is sought:
    Amount of compensation sought as actual,
                                                                 $352,776.00
    reasonable and necessary:

    Amount of payment sought:                                    $282,220.80 (80% of $352,776.00)

    Amount of expense reimbursement sought as
                                                                 $0.00
    actual, reasonable and necessary:

This is a(n):      Monthly  Interim  Final application



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


                                                             1
               Case 20-10343-LSS               Doc 1527       Filed 10/15/20          Page 2 of 11




                                          ALIXPARTNERS, LLP

                          SUMMARY OF MONTHLY FEE APPLICATIONS


 Date Filed;        Period            Requested                          Paid              Certificate of    Amount
 Docket No.        Covered         Fees       Expenses            Fees          Expenses   No Objection     Outstanding
 06/09/2020       3/4/2020 -                                                                6/24/2020
                               $500,294.50        $0.00       $500,294.50        $0.00                         $0.00
Docket #815       3/31/2020                                                                Docket #894
 06/24/2020       4/1/2020 -                                                                 7/9/2020
                               $426,735.00        $0.00       $426,735.00        $0.00                         $0.00
Docket #898       4/30/2020                                                                Docket #1002
  7/22/2020       5/1/2020 -                                                                8/11/2020
                               $252,516.50        $0.00       $202,013.20        $0.00                      $50,503.30
Docket #727       5/31/2020                                                                Docket #1099
  8/21/2020       6/1/2020 -                                                                9/14/2020
                               $343,685.00        $0.00       $274,948.00        $0.00                      $68,737.00
Docket #1136      6/30/2020                                                                Docket #1319
   9/1/2020       7/1/2020 -                                                                9/16/2020
                               $236,881.00        $0.00          $0.00           $0.00                      $236,881.00
Docket #1214      7/31/2020                                                                Docket #1334
 10/13/2020       8/1/2020 -
                               $352,776.00        $0.00          $0.00           $0.00                      $352,776.00
Docket #N/A       8/31/2020
            Total              $2,112,888.00      $0.00       $1,403,990.70      $0.00                      $708,897.30




                                                          2
              Case 20-10343-LSS      Doc 1527       Filed 10/15/20   Page 3 of 11




                                    ALIXPARTNERS, LLP

                  SUMMARY OF HOURS AND FEES BY PROFESSIONAL
                   FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020

                                                                   8/1/2020 - 8/31/2020
  PROFESSIONAL                 TITLE                 RATE        HOURS            FEES
Richard Collura          Managing Director           $1,090            75.6   $      82,404.00
David MacGreevey         Managing Director           $1,090            17.8          19,402.00
Kathryn McGlynn          Managing Director            $1,025           19.3          19,782.50
Robert B Winning         Director                      $910            31.4          28,574.00
Elizabeth S Kardos       Director                     $710              1.2             852.00
Loring Hill              Senior Vice President        $645             26.7          17,221.50
Kyoko Shibuya            Senior Vice President        $645            124.1          80,044.50
Scott Weiner             Senior Vice President        $645            107.8          69,531.00
Kaitlyn A Sundt          Senior Vice President        $510              1.0             510.00
Joy N Ibanga             Vice President               $515             51.7          26,625.50
Brooke F Filler         Vice President                $445              0.2               89.00
Lisa Marie Bonito       Associate                     $450             17.2            7,740.00
Total Professional Hours and Fees                                     474.0   $      352,776.00
Less 20% Holdback                                                                   (70,555.20)
Invoice Total                                                                 $      282,220.80

                                                       Average Billing Rate   $        744.25




                                                3
       Case 20-10343-LSS               Doc 1527       Filed 10/15/20    Page 4 of 11




                                     ALIXPARTNERS, LLP

        SUMMARY OF HOURS AND FEES BY MATTER CATEGORY
           FROM AUGUST 1, 2020 THROUGH AUGUST 31, 2020


                                                                         8/1/2020 - 8/31/2020
CODE                     MATTER CATEGORY                               HOURS             FEES
101    Planning, Coordination and Case Management                             4.1         $3,354.50
102    Meetings and Communications with UCC & Professionals                  52.4        $46,218.50
       Meetings and Communications with Management & Debtors'
103                                                                          28.7        $24,457.00
       Professionals

104    Meetings and Communications with Lenders & Professionals                 -               $0.00
105    Meetings and Communications with Tort Committee                          -               $0.00
106    Analysis of Cash Collateral                                              -               $0.00
107    Analysis of Liquidity and Cash Management                             53.2        $36,595.00
108    Sale of Assets                                                           -             $0.00
109    Business and Strategic Plan Analysis                                  64.2        $42,766.00
110    Valuation Analysis                                                       -               $0.00
111    Employee Compensation and Advisor Retention Matters                   20.0        $10,443.00
112    Financial and Other Diligence                                       105.4         $78,284.50
113    Collateral Analysis                                                     -              $0.00
114    Forensic Analysis                                                   103.1         $84,166.00
115    Litigation Support                                                       -               $0.00
116    Claims Analysis                                                       17.5        $11,465.50
117    RSA, Disclosure Statement & Plan of Reorganization                       -               $0.00
118    Retention Applications & Relationship Disclosure Schedules             2.1         $1,352.00
119    Attend Court Hearings                                                  0.5          $545.00
120    Fee Statements and Fee Applications                                   22.8        $13,129.00
150    Travel Time                                                              -               $0.00
                                                                           474.0        $352,776.00


                                                             Average Billing Rate   $       744.25




                                                  4
                   Case 20-10343-LSS            Doc 1527         Filed 10/15/20        Page 5 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                                Debtors.
                                                                 Hearing Date: Only if objections are filed
                                                                 Objections Due: October 29, 2020 at 4:00 p.m. (ET)


             SIXTH MONTHLY APPLICATION OF ALIXPARTNERS, LLP,
              FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS FOR ALLOWANCE OF COMPENSATION
        FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF EXPENSES
     FOR THE PERIOD AUGUST 1, 2020 THROUGH AND INCLUDING AUGUST 31, 2020

             AlixPartners, LLP (“AlixPartners”), financial advisor to the Official Committee of Unsecured

Creditors (the “Committee”) of Boy Scouts of America and Delaware BSA, LLC (the “Debtors”),

hereby submits its sixth monthly application (the “Application”) for allowance of compensation and

reimbursement of expenses for the period of August 1, 2020 through August 31, 2020 (the

“Compensation Period”). By this Application, AlixPartners seeks payment of professional fees of

$282,220.80 (80% of $352,776.00). AlixPartners respectfully states as follows:




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



                                                             1
              Case 20-10343-LSS        Doc 1527       Filed 10/15/20    Page 6 of 11




                                      Jurisdiction and Venue

        1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2).

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.     The bases for relief requested herein are sections 330 and 331 of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Bankruptcy Rules for the District of Delaware (the

“Local Bankruptcy Rules”), and the Order (i) Approving Procedures For (a) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (b) Expense Reimbursement For

Official Committee Members and (ii) Granting Related Relief dated April 6, 2020 (the “Interim

Compensation Order”) [Docket No. 341].

                                             Background

        4.     On February 18, 2020, (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned

Chapter 11 Cases (the "Chapter 11 Cases").

       5.      On March 5, 2020, the Office of the United States Trustee for the District of Delaware

appointed the Committee [Docket No. 141].

                                      AlixPartners Retention

       6.      On April 23, 2020, the Committee filed its Application of the Official Committee of

Unsecured Creditors For Entry of an Order Authorizing the Employment and Retention of

AlixPartners, LLP as its Financial Advisor Nunc Pro Tunc to March 4, 2020 [Docket No. 483].



                                                  2
              Case 20-10343-LSS         Doc 1527       Filed 10/15/20    Page 7 of 11




       7.      On May 23, 2020, the Bankruptcy Court entered the Order Authorizing the

Employment and Retention of AlixPartners LLP as its Financial Advisor Nunc Pro Tunc to March 4,

2020 (the “Retention Order”) [Docket No. 689].

       8.       The Retention Order authorizes AlixPartners to be compensated pursuant to the

procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Interim

Compensation Order.

       9.      The Interim Compensation Order provides that upon the expiration of the Objection

Deadline, a Professional may file a certificate of no objection (a “CNO”) with the Court with respect

to any fees and expenses not subject to objection. After a Professional files a CNO, the Debtors are

authorized and directed to pay the Professional 80% of the fees and 100% of the expenses requested

in the applicable Application that are not subject to an objection.

                                               Relief Requested

       10.     During the Compensation Period, AlixPartners has provided an aggregate of 474 hours

for professional services in the amount of $352,776.00. After applying a 20% holdback of fees in the

amount of $70,555.20, AlixPartners is requesting an allowance of fees in the amount of $282,220.80.

       11.     Detailed time descriptions of the services performed by each professional and support

person, organized by discrete project by day and the aggregate hours is attached hereto as Exhibit A.

Also included in Exhibit A is a list of professionals and support personnel providing services; arranged

by project category, the aggregate hours and professional fees expended by each professional,

paraprofessional and support person; summarized by matter code.




                                                   3
             Case 20-10343-LSS        Doc 1527       Filed 10/15/20   Page 8 of 11




              Professional Services By Category During the Compensation Period

       12.    AlixPartners classified all services performed for which compensation is sought into

separate categories. Summarized below is a description of the services provided by AlixPartners to

the Committee during the Compensation Period in each significant service area.

       13.    The following summaries are intended only to highlight key services rendered by

AlixPartners during the Compensation Period in certain project billing categories where AlixPartners

has expended a considerable number of hours on behalf of the Committee, and are not meant to be a

detailed description of all of the work performed by AlixPartners. The primary focus of AlixPartners

was centered around the following areas:

       Matter Code 101: Planning, Coordination and Case Management (4.1 hours; $3,354.50)
       Time spent includes engagement scoping, resource planning, and engagement execution
       strategy.

       Matter Code 102: Meetings and Communications with Committee Members and
       Professionals
       (52.4 hours; $46,218.50)
       Time spent includes updating the Committee with regard to status of the Chapter 11 Cases,
       including the preparation of related presentation materials. In addition, this also includes
       discussion with other professionals representing the Committee.

       Matter Code 103: Meetings and Communications with Management and Debtors’
       Professionals (28.7 hours; $24,457.00)
       Time spent includes meetings and discussions held with Management and Debtors’
       professionals.

       Matter Code 107: Analysis of Liquidity and Cash Management (53.2 hours; $36,595.00)
       Time spent includes analyzing and reviewing weekly cash flow statements and their respective
       variances from budgeted amounts.

       Matter Code 109: Business and Strategic Plan Analysis and Assessment
       (64.2 Hours; $42,766.00 Fees)
       Time spent includes analyzing and diligencing the Debtors' business plan, and its
       reasonableness as with respect to a successful emergence from Chapter 11.




                                                 4
             Case 20-10343-LSS          Doc 1527       Filed 10/15/20    Page 9 of 11




       Matter Code 111: Employee Compensation and Advisor Retention Matters
       (20.0 hours; $10,443.00)
       Time spent includes research and analysis related to the Company’s proposed employee
       compensation and retention programs and advisor retentions in connection with reductions in
       force.

       Matter Code 112: Financial and Other Diligence (105.4 hours; $78,284.50)
       Time spent includes researching and documenting relevant information regarding the Debtors'
       state of affairs from public and non-public sources, including, but not limited to, filings on the
       electronic court docket, press releases, monthly operating reports provided by the Debtors, as
       well as documents and schedules provided in the virtual data room.

       Matter Code 114: Forensic Analysis (103.1 hours; $84,166.00)
       Time spent includes conducting detailed investigations into certain estate causes of action,
       transactions and financial diligence related to the Local Councils, review of documents
       contained in the data room, and summarizing findings for the Committee.

       Matter Code 116: Claims Analysis
       (17.5 Hours; $11.465.50 Fees)
       Time spent includes reviewing and analyzing claims filed against the Debtors and evaluating
       its expected recovery to the unsecured creditors.

       Matter Code 118: Retention Applications and Disclosure Schedules
       (2.1 Hours; $1,352.00 Fees)
       Time billed under this category was for the necessary time that AlixPartners’ professionals
       spent managing the retention and relationship disclosure processes. Appropriate staffing
       levels were utilized to minimize the cost associated with these activities.

       Matter Code 119: Attend Court Hearings (0.5 hours; $545.00)
       Time billed under this category was for the necessary time that AlixPartners’ professionals
       spent attending Court hearings and mediation sessions.

       Matter Code 120: Fee Statements and Fee Applications (22.8 hours; $13,129.00)
       Time billed under this category was for the necessary time that AlixPartners’ professionals
       spent managing the fee application process. Appropriate staffing levels were utilized to
       minimize the cost associated with these activities.


       14.    AlixPartners believes that the fees and expenses requested are reasonable, and all

amounts requested are for actual and necessary services rendered on behalf of the Committee.

       15.    AlixPartners has not entered into any agreement, express or implied, with any other

party for the purpose of fixing or sharing fees or other compensation to be paid for professional

                                                   5
             Case 20-10343-LSS          Doc 1527        Filed 10/15/20      Page 10 of 11




services rendered in these cases. No promises have been received by AlixPartners or any member

thereof as to compensation in connection with these Chapter 11 Cases other than in accordance with

the provisions of the Bankruptcy Code.

                                             Certification

       16.     A Certification of David MacGreevey is attached hereto as Exhibit B and made part of

this Application.

                                            No Prior Request

       17.     No prior request for the relief sought in this Application has been made to this or any

other court. This Application is made without prejudice to further or final applications based upon all

relevant criteria, including the results achieved in the case as a whole.


                             [Remainder of page intentionally left blank.]




                                                    6
              Case 20-10343-LSS         Doc 1527       Filed 10/15/20   Page 11 of 11




        WHEREFORE, AlixPartners respectfully requests that: (i) an allowance of compensation for

professional services rendered to the Committee during the Compensation Period in the amount of

$282,220.80 (80% of $352,776.00); (ii) that the Debtors are authorized and directed to pay

AlixPartners the sum of $282,220.80; and (iii) and that this Court grant AlixPartners such other and

further relief as is just and proper.

Dated: October 15, 2020                     ALIXPARTNERS, LLP
                                            909 Third Avenue, 28th Floor
                                            New York, New York 10022


                                            /s/ David MacGreevey
                                            By: David MacGreevey
                                                 Managing Director




                                                   7
